DETAILED ACTION
Claims 1=5 and 7-9 are pending in the instant application, Applicant amending claims 7 and 8 and canceling claim 6. As Applicant cancelled claim 6, all previous rejections of that claim are therefore withdrawn.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hershberger, US 2016/0264394, in view of Riel-Dalpe, US 2015/0262121.

NOTE: Bold text is unamended claim language and bold underlined text is amended claim language.

AS TO CLAIM 1 
A system for providing a smart bottled water delivery service based on customer-based data, comprising:
Hershberger (paragraph 150) teaches an embodiment for water delivery rather than beer delivery. For the remainder of this Office action, the cited prior art is referred to as teaching beverage delivery rather than beer or water delivery.

a plurality of bottled waters, each of the plurality of bottled waters comprising a reusable container and a unique individual machine-readable code attached onto the container, wherein the unique individual machine-readable code is pre-assigned to the container based on at least one batch information of the corresponding bottled water;
Hershberger (paragraph 70) teaches a plurality of containers with encoded information pertaining to the contents of the container.

one or more processors of a network-accessible server;
one or more memory resources storing program instructions when executed on the one or more processors, cause the system to:
Hershberger (paragraphs 152-155 and fig. 15) teaches a computer embodiment.

obtaining data associated with a bottled water delivery request from a customer, the bottled water delivery request indicating a customer information, a destination location, a quantity of the bottled waters and a type of water for the smart bottled water delivery service;
Hershberger (paragraphs 135-138) teaches a re-ordering system which identifies the customer, the location, and the amount and type of beverage to deliver.

determining a pool of candidate delivery drivers that can satisfy a criterion based on a current location of the candidate delivery drivers, a capacity of a vehicle of the candidate delivery drivers, locations of a plurality of available collection, storing and distribution devices and the destination location, wherein the collection, storing and distribution devices being situated at a particular location where the candidate delivery drivers can access and/or exchange between the filled bottled water and the spent bottled water;
providing an instruction to a device of a selected delivery driver to dispatch the selected delivery driver with a particular vehicle to a designated collection, storing and distribution device and then a designated destination location after picking up the filled bottled water according to the bottled water delivery request from the designated collection, storing and distribution device;
Hershberger does not teach concerning candidate delivery drivers, as Hershberger is directed towards an embodiment for an established distribution company using its own delivery drivers.
However, Riel-Dalpe (paragraphs 83-87 and fig. 47-49) teaches concerning assigning a deliver driver from a pool of candidate delivery drivers based upon the needs of the order.

scanning the unique individual machine-readable code of the filled bottled water to be delivered to the customer and the spent bottled water to be retrieved from the customer to generate a scanning result;
Hershberger (paragraph 205) teaches scanning the order.

combining the scanning result with the customer information to generate a customer-based data of the particular bottled water.
Hershberger (paragraphs 206-207) teaches concerning creating customer-based data based on the scan.

STATEMENT CONCERNING THE COMBINATION:
Hershberger teaches an embodiment using a dedicated delivery system of an establish beverage distributer. However, 
Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the combination itself - that is in the substitution of the on-demand delivery system of Riel-Dalpe for the dedicated delivery system of Hershberger. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. See MPEP 2143(B).

AS TO CLAIM 2 (of 1) 
wherein the code is a QR code.
Hershberger (paragraphs 178 and 241) teaches a QR code.

AS TO CLAIM 3 (of 1) 
wherein when the selected delivery driver arrived the designated collection, storing and distribution device, further cause the one or more processors to authenticate an identity of an entity arriving the designated collection, storing and distribution device is the selected delivery driver received the instruction to allow removal of the bottled water from the designated collection, storing and distribution device.
Hershberger does not teach concerning candidate delivery drivers, as Hershberger is directed towards an embodiment for an established distribution company using its own delivery drivers.
However, Riel-Dalpe (paragraphs 83-87 and fig. 47-49) teaches concerning assigning a deliver driver from a pool of candidate delivery drivers based upon the needs of the order. Riel-Dalpe (paragraphs 3-4 and 185) teach identifying the specified delivery driver or vehicle.

AS TO CLAIM 4 (of 1) 
collecting a plurality of the customer-based data for the particular container to obtain a container-relevant data of the particular container, wherein the container-relevant data includes a number of usages for the particular container.
Hershberger (paragraph 247) teaches a remaining number of usages before needing refilling a particular container.
AS TO CLAIM 5 (of 4) 
wherein the container-relevant data includes a history data of the customers corresponding to the particular container.
Hershberger (paragraphs 135-138) teaches a re-ordering system which identifies the customer, the location, and the amount and type of beverage to deliver.

AS TO CLAIM 7 (of 4) 
wherein the number of usages for the particular container is a number of refilled times.
Hershberger (paragraphs 181 and 264) teaches concerning the number of interactions of the container.

AS TO CLAIM 8 (of 4) 
wherein the number of usages for the particular container is a number of orders corresponding to the particular container.
Hershberger (paragraphs 181 and 264) teaches concerning the number of interactions of the container.

AS TO CLAIM 9 (of 1) 
sending a notification to the customer based on a condition of the spent bottled water retrieved from the customer and the customer-based data of the spent bottled water retrieved from the customer.
.

Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited prior art does not teach “determining a pool of candidate delivery drivers that can satisfy a criterion based on a current location of the candidate delivery drivers, a capacity of a vehicle of the candidate delivery drivers, locations of a plurality of available collection, storing and distribution devices and the destination location, wherein the collection, storing and distribution devices being situated at a particular location”. This argument is unpersuasive because Riel-Dalpe teaches concerning assigning a deliver driver from a pool of candidate delivery drivers based upon the needs of the order.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 

/Leland Marcus/
Primary Examiner
Art Unit 3623